Title: To Alexander Hamilton from William S. Smith, 8 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander



Union Brigade [Scotch Plains, New Jersey] March 8th. 1800
Major General Hamilton
Sir
Nothing but a point of the most delicate Honor, could have induced me to leave this Cantoonment for 12 Hours, without having previously obtained your permission as Commanding General, but the situation of that pledge is such, that I am under the necessity of presenting myself to you, without obtaining that permission. I shall do myself the Honor of presenting myself to you on monday at 12 oClock, when the reasons I shall give, for so doing will I doubt not be fully Satisfactory. I have the honor to be
Sir. Your most obed Humble Sert.

W. S. Smith of the 12th.

N.B. would it not be best to order Colo. Ogden here immediately.

